Per Curiam.
The relator is the owner of a tract of land in the city of East Orange. He applied to the building inspector for a permit for the erection of a building containing three stores on the first floor and two apartments on the second floor.
The building inspector refused the application upon the sole ground that the zoning ordinance in force forbids the erection of stores and apartments on the said premises, the property being located in what is known as the small volume residence district.
We think that the case is controlled by the case of State v. Nutley, 99 N. J. L. 389. That case in the Court of Errors and Appeals is binding on this court in the absence of modification by that court, and as yet there has been none.
The relator is entitled to judgment, with costs, and a peremptory writ will issue.